Citation Nr: 0331075	
Decision Date: 11/10/03    Archive Date: 11/17/03

DOCKET NO.  02-18 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for shrapnel fragments 
to the right knee.

2.  Entitlement to service connection for shell fragment 
injuries of the upper lip and sinus.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for a urinary tract 
disorder.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

6.  Entitlement to service connection for scars of the face 
and knee.


REPRESENTATION

Appellant represented by:	Billy Rex Harper, Jr., 
Attorney

ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The appellant had active service from January 1963 to 
October 1971.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 decision of the New 
Orleans, Louisiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


REMAND

In his substantive appeal (VA Form 9), dated in October 
2002, the appellant requested a personal hearing before a 
Member of the Board at the local VA office (hereinafter 
"Travel Board hearing").

It is a basic principle of veterans' law that the Board 
shall decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104.  Pursuant to 
38 C.F.R. § 20.700, a hearing on appeal before the Board 
will be granted if an appellant expresses a desire to appear 
in person.

The veteran testified at a Travel Board hearing in April 
2003.  However, in September 2003 the veteran was informed 
that the tape of this hearing was inaudible and, as a 
result, a transcription could not be obtained.  The veteran 
replied that he wanted another hearing before a Veterans Law 
Judge at the RO.  As such, the veteran should be scheduled 
for an additional hearing.

For the reasons stated above, this case is REMANDED for the 
following:

The RO should schedule the veteran for 
a Travel Board Hearing in accordance 
with applicable procedures.  As 
appropriate, the veteran and his 
attorney should be informed of the time 
and place to report.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


